             Case 6:19-bk-04641-CCJ      Doc 26    Filed 10/09/19    Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

In re:                                                      CASE NO: 6:19-bk-04641-CCJ
                                                            CHAPTER 7
ALEXIS IDILIO CAMACHO,

      Debtor
___________________________________/

                                  PROOF OF SERVICE

         I HEREBY CERTIFY that a true copy of the Agreed Order Granting Motion for Relief

from the Automatic Stay (Doc 25) was served by U.S. mail, first-class postage prepaid, upon:

Alexis Idilio Camacho, 101 Dublin Drive, Lake Mary, FL 32746, this 9th day of October, 2019.



                                           BROCK & SCOTT, PLLC
                                           Attorney for SunTrust Bank
                                           2001 Northwest 64th Street, Suite 130
                                           Fort Lauderdale, FL 33309
                                           Phone: (954) 618-6955 Ext: 4706
                                           Fax: (954) 618-6954
                                           Floridabklegal@Brockandscott.com

                                           /s/ Neisi I. Garcia Ramirez
                                           ______________________________________
                                           NEISI I. GARCIA RAMIREZ, ESQUIRE
                                           Florida Bar No. 0091430




B&S File No. 19‐F01481
